ORDER
It appearing that by Order to Show Cause Harry L. Sears was ordered to show cause why he should not be suspended and enjoined from the practice of law before this court;
And it further appearing that the said Harry L. Sears having waived his appearance on the return date of the order to show cause;
It is on this 7th day of January, 1977 ORDERED that Harry L. Sears be and he hereby is suspended from the practice of law for a period of three years and until further order of the court, effective January 1, 1977;
And it is further ORDERED that the said Harry L. Sears be and he hereby is restrained and enjoined from practicing law during the period of his suspension.
STERN, District Judge, dissents.
LACEY, District Judge, abstains.
BIUNNO, District Judge, did not participate in the decision.